On May 1, 1936, the claimant herein sustained accidental injuries for which the award was made. The sole question presented to this court for review is whether the wage rate of the claimant, who was a minor at the time of the accident, was properly increased in accordance with section 14, subdivision 5, of the Workmen’s Compensation Law. The evidence is sufficient to support the award under the decisions construing this section. (See Szmuda v. Kent Bag Co., 214 App. Div. 341.) Award unanimously affirmed, with costs to the State Industrial Board. Present — Hill, P. J., Rhodes, Crapser, Bliss and Heffernan, JJ.